FILED
                              NOT FOR PUBLICATION                           MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE JESUS CHAVEZ BERMUDEZ and                   No. 14-73022
MARIA LEONARDA CHAVEZ
PALACIOS,                                        Agency Nos.         A075-591-268
                                                                     A075-591-269
               Petitioners,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jose Jesus Chavez Bermudez and Maria Leonarda Chavez Palacios, natives

and citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) decision denying their fourth motion to reopen removal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo claims of

due process violations. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002).

We deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion by denying petitioners’ motion to

reopen as untimely, where the motion was filed more than seven years after the

BIA’s final order, and petitioners failed to demonstrate materially changed country

conditions in Mexico to qualify for the regulatory exception to the filing deadline.

See 8 C.F.R. § 1003.2(c); Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008)

(to prevail on a motion to reopen based on changed country conditions, petitioner

must demonstrate that the new evidence establishes prima facie eligibility for

relief).

       Petitioners’ contention that the BIA did not meaningfully address the new

evidence submitted with their motion to reopen is not supported by the record. See

Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011) (the BIA is not required to

“discuss each piece of evidence submitted”). Accordingly, the BIA did not violate

due process in denying the motion to reopen. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

challenge).


                                          2                                      14-73022
      To the extent petitioners challenge the BIA’s decision not to reopen

proceedings sua sponte, we lack jurisdiction to review that determination. See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   14-73022